UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 25 NOTIFICATION OF REMOVAL FROM LISTING AND/OR REGISTRATION UNDER SECTION 12(b) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number: 001-33502 Stoneleigh Partners Acquisition Corp.[Missing Graphic Reference] (Exact name of Issuer as specified in its charter, and name of Exchange where security is listed and/or registered) 20 Marshall St., Suite 104, South Norwalk, CT06854 (203) 663-4204 [Missing Graphic Reference] (Address, including zip code, and telephone number, including area code, of Issuer’s principal executive offices) Units, each consisting of common stock, par value $0.0001 per share and one warrant Common Stock, par value $0.0001 per share Warrants[Missing Graphic Reference] (Description of class of securities) Please place an X in the box to designate the rule provision relied upon to strike the class of securities from listing and registration: ¨ 17 CFR 240.12d2-2(a)(1) o 17 CFR 240.12d2-2(a)(2) ¨ 17 CFR 240.12d2-2(a)(3) ¨ 17 CFR 240.12d2-2(a)(4) ¨Pursuant to 17 CFR 240.12d2-2(b), the Exchange has complied with its rules to strike the class of securities from listing and/or withdraw registration on the Exchange.1 xPursuant to 17 CFR 240.12d2-2(c), the Issuer has complied with the rules of the Exchange and the requirements of 17 CFR 240.12d2-2(c) governing the voluntary withdrawal of the class of securities from listing and registration on the Exchange. Pursuant to the requirements of the Securities Exchange Act of 1934, Kreisler Manufacturing Corporation certifies that it has reasonable grounds to believe that it meets all of the requirements for filing the Form 25 and has caused this notification to be signed on its behalf by the undersigned duly authorized person. Stoneleigh Partners Acquisition Corp. July 30, 2009 By: /s/ James A. Coyne Name: James A. Coyne Title:Vice Chairman & Chief Financial Officer 1Form 25 and attached Notice will be considered compliance with the provisions of 17 CFR 240.19d-1 as applicable. See General Instructions.
